Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowance has been issued to correct an incorrect listing of allowed claims.  The correct listing of allowed claims is claims 1, 3, 6-8, 10-16, 18-21, and 23-26.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stan Hollenberg on 12/13/21.

The application has been amended as follows: 

 	In the title:
 	The title has been deleted and replaced with –METHOD OF MANUFACTURING A COMPOSITE WORKPIECE--.

 	In the claims:
 	Non-elected with traverse claims 17 and 22 have been canceled.

The following is an examiner’s statement of reasons for allowance: 
 	Regarding independent claim 1, the prior art of record including closest prior art Merkel neither teaches nor renders obvious each claim limitation including positioning both a heat-generating element and a plurality of thermally expandable pellets proximate to an uncured composite workpiece.
 	Regarding independent claim 18, the prior art of record including closest prior art Merkel neither teaches nor renders obvious each claim limitation including positioning a mixture of a heat-generating element and a heating mediation agent proximate to an uncured composite workpiece, wherein the heating mediation agent undergoes an endothermic physical reaction or an endothermic chemical reaction to decrease a maximum temperature reached proximate the composite aircraft component after triggering the hear-generating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744